 

Exhibit 10.2

 

[gp5xyr1mymdy000001.jpg]

 

May 24, 2016

 

Robert Charnas, Ph.D.

*****

*****

Re: Employment Offer Letter

Dear Bob:

Puma Biotechnology, Inc., a Delaware corporation (the “Company”) is pleased to
offer you the full time position of Senior Vice President of Regulatory Affairs
of the Company, with terms as noted below. Please confirm your acceptance of
this offer by signing and returning a copy of this letter on or before May 30,
2016:

1. Effective Date, Position, Duties and Responsibilities.  The terms will become
effective on the date you start your employment (the “Effective Date”), which
shall be no later than July 1, 2016. As of the Effective Date, the Company will
employ you as its Senior Vice President of Regulatory Affairs and Project
Management.  In such capacity, you will have such duties and responsibilities as
are normally associated with such position.  Your duties may be changed from
time to time by the Company in its discretion.  You will report to the Chief
Executive Officer or such other individual as the Company may designate, and
will work at the Company’s offices located in Los Angeles, California, or such
other location as the Company may designate, except for travel to other
locations as may be necessary to fulfill your responsibilities.  Although your
initial title and duties are described above, the Company may assign you
additional or different duties and/or titles from time-to-time.

2. Base Compensation.  During your employment with the Company, the Company will
pay you a base salary of $330,750 per year (the “Base Salary”), less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company’s normal payroll practices (but in no event less often than
monthly) and prorated for any partial pay period of employment.  Your Base
Salary may be subject to adjustment pursuant to the Company’s policies as in
effect from time to time.

3. Annual Bonus.  In addition to the Base Salary set forth above, you will be
eligible to receive an annual discretionary cash bonus (pro-rated for any
partial year of service), based on the attainment of performance metrics and/or
individual performance objectives, in each case, established and evaluated by
the Company in its sole discretion (the “Annual Bonus”).  Your target Annual
Bonus shall be 30% of your Base Salary, but the actual amount of your Annual
Bonus may be more or less (and may equal zero), depending on the attainment of
applicable

10880 Wilshire Blvd. Suite 2150 Los Angeles, CA 90024

424.248.6500 Phone 424.248.6501 Fax

--------------------------------------------------------------------------------

 

performance criteria.  Payment of any Annual Bonus(es), to the extent any Annual
Bonus(es) become payable, will be contingent upon your continued employment
through the applicable payment date.

4. Stock Option.  In connection with entering into this offer letter, following
the commencement of your employment with the Company and provided that you are
employed by the Company on the date of grant, the Company will grant you an
option to purchase 90,000 shares of the Company’s common stock (the “Stock
Option”) at a per share exercise price equal to the Fair Market Value of a share
of the Company’s common stock on the date of grant (as determined in accordance
with the Company’s 2011 Incentive Award Plan, as amended from time to time (the
“Plan”)).  Subject to your continued employment with the Company through the
applicable vesting date, 1/3rd of the shares underlying the Stock Option will
vest on the first anniversary of the Effective Date and 1/36th of the shares
underlying the Stock Option will vest on each monthly anniversary of the
Effective Date thereafter.  In addition, as set forth in Section 13.2(d)(ii) of
the Plan, if the Stock Option is not assumed or substituted in connection with a
Change in Control (as defined in the Plan), the Stock Option will become fully
vested and exercisable immediately prior to the consummation of such Change in
Control, subject to your continued employment with the Company until immediately
prior to such Change in Control.  Subject to the foregoing, the terms and
conditions of the Stock Option will be set forth in a separate award agreement
(the “Stock Option Agreement”) in such form as is prescribed by the Company, to
be entered into by the Company and you.

5. Signing Bonus. In connection with entering into this offer letter, you will
be eligible to receive a bonus in the aggregate amount of $378,058.68 (the
“Signing Bonus”), which will be paid in substantially equal one-twelfth
installments on each quarterly anniversary of the Effective Date (with the last
tranche being paid on the third annual anniversary of the Effective Date),
subject to your continued employment through the applicable payment date.

6. Benefits and Vacation.  You will be eligible to participate in all health,
welfare, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time for the benefit of its
similarly situated employees, subject to the terms and conditions thereof.  To
the extent that you properly elect to participate in the Company’s applicable
medical, dental and/or prescription benefit plans, the Company will pay the
premiums for you and your dependents under such plans while you remain employed
by the Company, provided, however, that the Company shall have no obligation to
pay any such premiums if doing so would result in a violation of law and/or the
imposition of penalty or excise taxes on the Company.  In addition, you will be
eligible for other standard benefits, such as sick leave, vacations and
holidays, in each case, to the extent available under, and in accordance with,
Company policy applicable generally to other similarly situated employees of the
Company.  Notwithstanding the foregoing, nothing contained in this Section 6
shall, or shall be construed so as to, obligate the Company or its affiliates to
adopt, sponsor, maintain or continue any benefit plans or programs at any time.

7. Confidential and Proprietary Information.  This offer of employment is
contingent upon your execution of the Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A.

2

--------------------------------------------------------------------------------

 

8. Non-Solicitation.  You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with the Company to terminate
their employment, agency, or other relationship with the Company or to render
services for or transfer their business from the Company and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

9. At-Will Employment; Amendment.  Your employment with the Company is
“at-will,” and either you or the Company may terminate your employment for any
reason whatsoever (or for no reason) upon written notice of such termination to
the other party.  This at-will employment relationship cannot be changed except
in a writing signed by you and an authorized representative of the
Company.  This agreement may not be amended except by a signed writing executed
by the parties hereto.

10. Company Rules and Regulations.  As an employee of the Company, you agree to
abide by all Company rules, regulations and policies as set forth in the
Company’s employee handbook or as otherwise promulgated.

11. Withholding.  The Company may withhold from any amounts payable under this
offer letter such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

12. Entire Agreement.  As of the Effective Date, this offer letter, together
with the Stock Option Agreement and Proprietary Information and Inventions
Agreement, comprises the final, complete and exclusive agreement between you and
the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to you by any representative of the Company.  You agree that any
such agreement, offer or promise between you and any representative of the
Company is hereby terminated and will be of no further force or effect, and you
acknowledge and agree that upon your execution of this offer letter, you will
have no right or interest in or with respect to any such agreement, offer or
promise.  

13. Choice of Law. This offer letter shall be interpreted and construed in
accordance with California law without regard to any conflicts of laws
principles.

14. Proof of Right to Work.  As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

3

--------------------------------------------------------------------------------

 

15. Background Check and Drug Screening.  This offer of employment is expressly
contingent upon your completion of a pre-employment background check conducted
by an outside service bureau and a drug screening test, in each case with
results that are satisfactory to the Company in its sole discretion.  Refusal to
submit to the background check or drug screening test will result in your
disqualification from further employment consideration.  In addition, failure to
successfully complete the background check or drug screening test will cause
this offer of employment to be withdrawn, or your employment to be terminated if
you already have started work.

[SIGNATURE PAGE FOLLOWS]

 

 

 

4

--------------------------------------------------------------------------------

 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this offer letter in the space provided below for
your signature and returning it to the Company’s President and Chief Executive
Officer.  Please retain one fully-executed original for your files.

 

Sincerely,

 

 

 

Puma Biotechnology, Inc.

a Delaware corporation

 

 

 

/s/ Alan H. Auerbach

Name:

 

Alan H. Auerbach

Title:

 

President and Chief Executive Officer

 

Accepted and Agreed,

this 25th day of May, 2016

 

 

 

By:

 

/s/ Robert Charnas, PhD.

Name:

 

Robert Charnas, Ph.D.

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Proprietary Information and Inventions Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

PUMA BIOTECHNOLOGY, INC.

Proprietary Information and Inventions Agreement

In consideration of my employment by Puma Biotechnology, Inc. (the “Company”)
(the definition of “Company” for the purposes of this Agreement shall include
Puma Biotechnology, Inc., its affiliates, and subsidiaries) and access to
Proprietary Information (defined below) being given to me by the Company, I
hereby agree to this Proprietary Information and Inventions Agreement as of July
1, 2016 (the “Agreement”), as follows:

1. Proprietary Information.

The term “Proprietary Information” shall mean all information received by me in
the course of my employment by the Company, including without limitation all
trade secrets, inventions, confidential knowledge, data or any other information
or materials that the Company treats or considers as proprietary, whether or not
such Proprietary Information is patentable or copyrightable, however it is
embodied and irrespective of whether it is labeled as “proprietary” or
“confidential”.  By way of illustration but not limitation, “Proprietary
Information” includes (a) inventions, trade secrets, know-how, ideas,
confidential knowledge, improvements, discoveries, developments, processes,
designs, techniques, formulas, formulations, source and object codes, data,
programs, trademarks and works of authorship; organisms, plasmids, cosmids,
bacteriophages, expression vectors, cells, cell lines, tissues, materials,
substrates, media, delivery methods or transfection methods and other biological
materials and the progeny and clones of the foregoing biological materials,
assays, compounds, peptides, proteins, DNA, RNA, and their constructs, and
sequence, amino acid, genomic, and structural information relating thereto;
crystals, optically active materials, ceramics, metals, metal oxides and organic
and inorganic chemical and other physical materials and derivatives and salt
forms of the foregoing (hereinafter the Proprietary Information described in
clause (a) shall collectively be referred to as “Inventions”); (b) information
regarding the Company’s plans for research, regulatory, development,
manufacturing, engineering, marketing and selling efforts, the Company’s
business plans and plans for new products, budgets and unpublished financial
statements, licenses, contractual arrangements, prices and costs, suppliers,
distributors and customers; and information regarding the skills, background and
compensation of other employees of the Company and (c) all Third Party
Information (as defined in Section 3).

2. Recognition of Company’s Rights; Nondisclosure.

I acknowledge that as a result of my responsibilities at the Company, I am
likely to be exposed and given access to the Proprietary Information of the
Company.  I understand and agree that my access to the Proprietary Information
is for the sole and exclusive purpose of producing technology and performing
other work for the benefit of the Company and that the Company has a substantial
ongoing investment in the development and acquisition of such Proprietary
Information, which investment would be irreparably and adversely affected if
this Agreement were breached.  At all times during the term of my employment and
thereafter, I will hold the Company’s Proprietary Information in the strictest
confidence and will not, except with the written permission of the Chief
Executive Officer of the Company, disclose (which term throughout this Agreement
includes, but is not limited to, lecturing upon or publishing) any such
Proprietary Information to anyone other than Company personnel who need to know
such information in connection with their work for the Company or use such
Proprietary Information except in connection with any work for the Company.  

 

--------------------------------------------------------------------------------

I further acknowledge that Proprietary Information is solely the property of the
Company and I agree that at no time either during the period of my employment
nor thereafter will I challenge or engage in any other acts which question or
impugn the validity or ownership of the Company’s rights in any Proprietary
Information.  I further acknowledge that any and all improvements or
modifications to Proprietary Information that I generate, make, conceive,
develop or reduce to practice or to specific form, whether alone or in
conjunction with others, either during or after the period of my employment with
the Company shall constitute Proprietary Information.

3. Third Party Information.

I understand that the Company has received and in the future will receive from
third parties confidential or proprietary information (“Third Party
Information”) that is subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will treat all
Third Party Information as Proprietary Information for purposes of this
Agreement.

4. Assignment of Inventions.

(a) Except as provided below in Section 4(b) of this Agreement, I hereby assign
to the Company all my right, title and interest in and to any and all
Inventions, whether or not patentable or registrable under copyright or similar
statutes, that I make, conceive or reduce to practice, reduce to specific form
or learn, either alone or jointly with others, in the course of my employment by
the Company, whether developed in whole or in part using the Company’s
equipment, supplies, facilities, trade secret information or Proprietary
Information; or relating at the time of conception or reduction to practice to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or resulting from any work performed by me for the
Company (collectively, the “Employment Inventions”).  I recognize that this
Agreement does not require assignment of any invention which qualifies fully for
protection under Section 2870 of the California Labor Code (hereinafter “Section
2870”), which provides as follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

(1) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
California and is unenforceable.

 

--------------------------------------------------------------------------------

(b) I have set forth on Exhibit A attached hereto, a complete list of all
restrictions, express or implied, which would prevent me from complying with all
of the requirements of Section 4(a) of this Agreement in whole or in part.  If
full disclosure of such restrictions, express or implied, in Exhibit A would
cause me to violate any prior confidentiality agreement, I understand that I am
to describe such restrictions in Exhibit A at the most specific level possible
without violating any such restrictions.  Exhibit A is incorporated into this
Agreement by reference as if fully set forth herein.  I will promptly inform the
Company in writing of any such restrictions that arise between the time I sign
this Agreement and the time my employment with the Company commences.

(c) I also assign to or assign as directed by the Company all my right, title
and interest in and to all Employment Inventions, full title to which is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

(d) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101).

5. Enforcement of Proprietary Rights.

To assist the Company in exercising its ownership rights to all Proprietary
Information or Employment Inventions that I generate, make, conceive, reduce to
practice or to specific form, alter or modify, I will, if requested by the
Company, execute, verify and deliver assignments of all rights in the United
States and elsewhere, including but not limited to patent and copyright rights,
in such Proprietary Information or Employment Inventions to the Company or its
designees.  I will also assist the Company in every proper way to obtain and
from time to time enforce its United States and foreign rights relating to
Proprietary Information or Employment Inventions in any and all countries,
irrespective of whether I had any role in the development or modification of
such Proprietary Information or Employment Inventions.  To that end, I will
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof to the Company.  My
obligation to assist the Company with respect to all its rights in Proprietary
Information or Employment Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after good faith and all
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in this Section 5, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, which appointment is coupled with an interest, to act for and
in my behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by me.  I hereby
waive and quitclaim to the Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any proprietary rights
assigned hereunder to the Company.

 

--------------------------------------------------------------------------------

6. Obligation to Keep Company Informed.

I will promptly disclose to the Company fully and in writing and will hold in
trust for the sole right and benefit of the Company any and all Employment
Inventions that I make, conceive, develop or reduce to practice or to specific
form, whether alone or in conjunction with others, during or after the period of
my employment with the Company.  In addition, after any termination of my
employment, I will promptly disclose to the Company fully and in writing, the
full particulars of all patent applications filed by me which disclose or claim
Proprietary Information or Employment Inventions.

I will also promptly disclose to the Company fully and in writing any inventions
containing or disclosing Proprietary Information that I believe fully qualify
for protection under Section 2870; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.  I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any proprietary information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under the provisions of Section 2870.  I will
preserve the confidentiality of any Employment Invention that does not fully
qualify for protection under Section 2870.

7. Prior Inventions.

The term “Prior Inventions” shall mean any and all inventions, trade secrets,
know-how, know-how, ideas, confidential knowledge, improvements, discoveries,
developments, processes, designs, techniques, formulas, formulations, source and
object codes, data, programs, trademarks and works of authorship; organisms,
plasmids, cosmids, bacteriophages, expression vectors, cells, cell lines,
tissues, materials, substrates, media, delivery methods or transfection methods
and other biological materials and the progeny and clones of the foregoing
biological materials, assays, compounds, peptides, proteins, DNA, RNA, and their
constructs, and sequence, amino acid, genomic, and structural information
relating thereto; crystals, optically active materials, ceramics, metals, metal
oxides and organic and inorganic chemical and other physical materials and
derivatives and salt forms of the foregoing, which I have, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company.  To preclude any possible uncertainty over what is a Prior
Invention, I have set forth on Exhibit B attached hereto a complete list of all
Prior Inventions that I consider to be in whole or part my property or the
property of third parties, and that I wish to have excluded from the scope of
this Agreement.  If full disclosure of any such Prior Invention on Exhibit B
would cause me to violate any prior confidentiality agreement, I understand that
I am to describe such Prior Inventions in Exhibit B  at the most specific level
possible without violating any such prior confidentiality agreements.  Exhibit B
is incorporated into this Agreement as if fully set forth herein.  I will
promptly inform the Company in writing of any Prior Inventions that occur
between the time I sign this Agreement and the time my employment with the
Company commences.

8. Unauthorized Use or Disclosure.

I shall immediately notify my supervisor or any officer of the Company if I
learn of any possible unauthorized use or disclosure of Proprietary Information
and shall cooperate fully with the Company to enforce the provisions of this
Agreement.

9. Authorized Disclosure.

Should I be subject to any governmental, administrative or court order or action
purporting to require or authorize the disclosure of any Proprietary

 

--------------------------------------------------------------------------------

Information, in whole or in part, I will immediately notify the Company’s legal
department and will immediately provide the Company with all documents and other
pertinent information in my possession or control to permit the Company to take
such steps as it deems necessary in its sole discretion to block or pursue the
confidentiality of such disclosure.

10. Additional Activities.

I agree that during the period of my employment by the Company I will not,
without the Company’s express written consent, engage in any employment or
business activity other than for the Company, except as may be provided in any
written agreement between me and an authorized officer of the Company with the
Company executed as of the same date, and for the period of my employment by the
Company and for one (1) year after the date of termination of my employment by
the Company, I will not use any Proprietary Information in order to (i) induce
any employee of the Company to leave the employ of the Company or (ii) solicit
the business of any client or customer of the Company (other than on behalf of
the Company) with whom I had contact during the course of my employment with the
Company.

11. No Improper Use of Materials.

I acknowledge that the Company forbids me to use or disclose any information
that is proprietary to any competitor of the Company or to any other third
party.  Therefore, during my employment by the Company, I will not use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality and
I will not bring onto the premises of the Company any unpublished documents or
any property belonging to any former employer or any other person to whom I have
an obligation of confidentiality unless consented to in writing by that former
employer or person.  To preclude any possible uncertainty, I have set forth on
Exhibit C attached hereto, a complete list of all devices, materials, and
documents of a former employer or other person or institution to whom I have an
obligation of confidentiality that may be used in providing services to the
Company pursuant to the express written authorization of my former employer or
such other person.  I will promptly notify the Company in writing of any
devices, materials, and documents that are required to be set forth in Exhibit C
that arise between the time I sign this Agreement and the time my employment
with the Company commences.  Exhibit C is incorporated into this Agreement by
reference as if fully set forth herein.  In addition, I will not seek nor
knowingly use any information from job applicants, Company employees or other
third parties, including but not limited to vendors, that is confidential to the
present or former employers of such applicants or former employers of the
employees or to such third parties.

12. No Conflicting Obligation.

I represent that my performance of all the terms of this Agreement and my
position as an employee of the Company does not and will not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by the Company.  I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

13. Return of Company Materials.

When I leave the employ of the Company, I will deliver to the Company any and
all copies and originals of drawings, notes, memoranda, lab notebooks,
specifications, correspondence (including email and quickmail messages),
devices, equipment, formulas, documents, molecules, cells, organisms, plasmids,
cosmids, bacteriophages, expression vectors, cell lines, peptides, proteins,
DNA, RNA, and their constructs and other biological materials, and the progeny
and clones of the foregoing biological

 

--------------------------------------------------------------------------------

materials and sequence, amino acid, genomic, and structural information relating
thereto; crystals, optically active materials, ceramics, metals, metal oxides
and organic and inorganic chemical and other physical materials and derivatives
and salt forms of the foregoing, and any other material containing or disclosing
any Inventions, Employment Inventions or Proprietary Information.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, quickmail, email, voicemail,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.  Prior to leaving, I will
reasonably cooperate with the Company in completing and signing the Company’s
documentation for separating staff members.

14. Name and License.

I hereby grant to the Company a non-exclusive worldwide license to use my name
and likeness on or in connection with any advertising and promotional materials
distributed by or on behalf of the Company in any medium while serving as an
employee or director of the Company or thereafter, if such materials describe my
prior role as employee or director of the Company.

15. Potential Liability.

I have been informed and acknowledge that the unauthorized taking of the
Company’s trade secrets (a) could result in civil liability under California
Civil Code Section 3426, and that, if willful, could result in an award for
triple the amount of the Company’s damages and attorneys’ fees; and (b) is a
crime under California Penal Code Section 499c(c), punishable by imprisonment
for a time not exceeding one year, or by a fine not exceeding five thousand
dollars ($5,000), or by both.

16. Legal and Equitable Remedies.

Because my services are personal and unique and because I may have access to and
become acquainted with the Proprietary Information of the Company, and due to
the irreparable injury which would be suffered by the Company as a result of a
breach of this Agreement, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

17. Notices.

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the party shall
specify in writing.  Such notice shall be deemed given upon personal delivery to
the appropriate address or if sent by certified or registered mail, three (3)
days after the date of mailing.

18. Employment at Will.

I understand and agree that my employment with the Company is
at-will.  Therefore, my employment can terminate, with or without cause, and
with or without notice, at any time, at my option or the Company’s option, and
that the Company can terminate or change all other terms and conditions of my
employment, with or without cause, and with or without notice, at any time.  I
understand that the nature of my employment relationship with the Company will
be governed by this Section 18 and that this Section 18 constitutes the entire
agreement, arrangement and understanding between me and the Company on this
subject matter and supersedes any prior or contemporaneous agreement,
arrangement, and understanding on this subject matter.  This at-will
relationship will remain in effect throughout my employment with the Company or
any of its subsidiaries or affiliates, unless it is modified by a written
agreement signed by both the Company’s President and me which expressly alters
it.  This at-

 

--------------------------------------------------------------------------------

will relationship may not be modified by any oral or implied agreement, or by
any Company policies, practices or patterns or conduct.

19. General Provisions.

(a) Governing Law and Forum.

This Agreement will be governed by and construed according to the substantive
laws of the State of California without resort to conflict of law principles and
I hereby consent to the jurisdiction of the courts of California, both state and
federal, for any claim sounding in tort or contract or created by state or
federal law related in any way to my or the Company’s rights and obligations
under the Agreement.

(b) Entire Agreement.

This Agreement, including all exhibits hereto, is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.  As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.

(c) Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

(d) Assignment.

This Agreement may not be assigned by me but is fully assignable by the Company.

(e) Successors and Assigns.

This Agreement will be binding upon my heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.

(f) Survival.

The provisions of this Agreement shall survive the termination of my employment
and the assignment of this Agreement by the Company to any successor in interest
or other assignee.

(g) Waiver.

No waiver by the Company of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach.  No waiver by the Company of any right under
this Agreement shall be construed as a waiver of any other right.  The Company
shall not be required to give notice to enforce strict adherence to all terms of
this Agreement.

(h) Effective Date.

Agreement shall be effective as of the earliest of (1) the first day of my
employment by the Company; or (2) the first day of my use of the facilities,
technology, expertise, data or Proprietary Information of the Company; or (3)
the day I sign this Agreement.

 

--------------------------------------------------------------------------------

(i) Descriptive Headings.

The descriptive headings of this Agreement are for convenience only, and shall
be of no force or effect in construing or interpreting any of the provisions of
this Agreement.

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MIGHT HAVE
MADE DURING MY PAST EMPLOYMENT, AND MAKE DURING MY EMPLOYMENT, AND RESTRICTS MY
RIGHT TO DISCLOSE OR USE THE COMPANY’S PROPRIETARY INFORMATION DURING OR
SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT AND SIGNED EXHIBITS A, B, AND C TO THIS AGREEMENT AS
APPROPRIATE.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.  

 

Company:

 

 

 

 

Puma Biotechnology, Inc.

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Alan Auerbach

 

Name: Robert Charnas

Title:

 

CEO and President

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

 

10880 Wilshire Blvd, Suite 2150

 

 

 

 

 

 

Los Angeles, CA 90024

 

 

 

 

 

 

 

[Signature Page to Puma Biotechnology, Inc. Proprietary Information and
Inventions Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

The following is a complete list of all restrictions which would prevent me, in
whole or in part, from assigning to or as directed by the Company (as defined in
the attached Agreement) all my right, title and interest in and to any and all
Employment Inventions (as required by Section 4 of the Agreement):

 

 

 

 

No restrictions.

 

 

 

 

 

 

 

Restrictions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

 

Date:

 

 

 

Very truly yours,

 

 

Robert Charnas, Ph.D.

 

 

 

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement

--------------------------------------------------------------------------------

 

EXHIBIT B

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

The following is a complete list of all Prior Inventions (as defined in the
attached Agreement):

 

 

 

 

No Prior Inventions

 

 

 

 

 

 

 

Prior Inventions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

 

Date:

 

 

 

Very truly yours,

 

 

Robert Charnas, Ph.D.

 

 

 

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

I propose to bring or have already brought to my employment with the Company (as
defined in the attached Agreement) the following devices, materials and
documents of my former employer(s) or other person(s) or institution(s) to whom
I have an obligation of confidentiality that are not generally available to the
public, which materials and documents may be used in providing services to the
Company pursuant to the express written authorization of my former employer(s)
or such other person(s) or institution(s) (copies of all such authorizations are
attached hereto):

 

 

 

 

No materials.

 

 

 

 

 

 

 

Materials:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

 

 

 

 

 

 

 

Number of pages of authorizations attached.

 

Date:

 

 

 

Very truly yours,

 

 

Robert Charnas, Ph.D.

 

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement